 




Exhibit 10.5



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective as of October 5, 2011
(the "Effective Date"), by and between LENDER PROCESSING SERVICES, INC., a
Delaware corporation (the "Company"), and Hugh R. Harris (the "Employee"). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
1.    Purpose and Release. The purpose of this Agreement is (i) except as
otherwise specifically provided in this Agreement, to terminate all prior
agreements between the Company, and any of its affiliates, and Employee relating
to the subject matter of this Agreement, (ii) to recognize Employee's
significant contributions to the overall financial performance and success of
the Company, (iii) to protect the Company's business interests through the
addition of restrictive covenants, and (iv) to provide a single, integrated
document which shall provide the basis for Employee's continued employment by
the Company. In consideration of the execution of this Agreement and the
termination of all such prior agreements (except to the extent otherwise
specifically provided in this Agreement), the parties each release all rights
and claims that they have, had or may have arising under such prior agreements.
2.    Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company employs Employee to serve as its President and Chief
Executive Officer. Employee accepts such employment and agrees to undertake and
discharge the duties, functions and responsibilities commensurate with the
aforesaid position and such other duties and responsibilities as may be
prescribed from time to time by the Chairman or (the “Chairman”) or the Board of
Directors of the Company (the “Board”). Employee shall devote substantially all
of his business time, attention and effort to the performance of his duties
hereunder and shall not engage in any business, profession or occupation, for
compensation or otherwise without the express written consent of the Chairman or
Board, other than personal, personal investment, charitable, or civic activities
or other matters that do not conflict with Employee’s duties.
3.    Term. This Agreement shall commence on the Effective Date and, unless
terminated as set forth in Section 9, continue through December 31, 2014. This
Agreement shall be extended automatically for successive one (1) year periods
(the initial period and any extensions being collectively referred to as the
“Employment Term”), unless either party terminates this Agreement as of the end
of the then-current period by giving written notice at least thirty (30) days
prior to the end of that period. Notwithstanding any termination of this
Agreement or Employee's employment, Sections 9 and 10 shall remain in effect
until all obligations and benefits that accrued prior to termination are
satisfied.
4.    Salary. During the Employment Term, Company shall pay Employee an annual
base salary, before deducting all applicable withholdings, of no less than
$880,000 per year, payable at the time and in the manner dictated by Company's
standard payroll policies. Such minimum annual base salary may be periodically
reviewed and increased (but not decreased without Employee's express written
consent) at the discretion of the Board or Compensation Committee of the Board
(the “Committee”) to reflect, among other matters, cost of living increases and
performance results (such annual base salary, including any increases pursuant
to this Section 4, the “Annual Base Salary”).
5.    Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which
Company or an affiliate of Company may from time to time make available to
Employee, Employee shall be entitled to the following during the Employment
Term:



1

--------------------------------------------------------------------------------

 
(a)
the standard Company benefits enjoyed by Company's other top executives as a
group, including, without limitation, participation in the Company’s retirement
and profit sharing plans;

(b)
medical and other insurance coverage (for Employee and any covered dependents)
provided by Company to its other top executives as a group, including, without
limitation, an annual executive physical examination;

(c)
supplemental disability insurance sufficient to provide two-thirds of Employee's
pre-disability Annual Base Salary;

(d)
beginning January 1, 2012, an annual incentive bonus opportunity under Company's
annual incentive plan ("Annual Bonus Plan") with such opportunity to be earned
based upon attainment of performance objectives established by the Board or
Committee ("Annual Bonus"). Employee's target Annual Bonus under the Annual
Bonus Plan shall be no less than 165% of Employee's Annual Base Salary, with a
maximum of up to 330% of Employee’s Annual Base Salary (collectively, the target
and maximum are referred to as the “Annual Bonus Opportunity”). Employee's
Annual Bonus Opportunity may be periodically reviewed and increased (but not
decreased without Employee's express written consent) at the discretion of the
Committee. The Annual Bonus shall be paid no later than the March 15th first
following the calendar year to which the Annual Bonus relates. For calendar year
2012, the extent to which Employee has earned the Annual Bonus between the
threshold and target levels shall be based upon the achievement of the
performance goals described on Annex A hereto, and Employee’s achievement of the
performance goals above the target level up to the maximum level shall be
determined using the same performance goals used for other executives under the
Annual Bonus Plan for 2012. For all other years during the Employment Term, the
extent to which Employee has earned the Annual Bonus at any level shall be
determined using the same performance goals used for other executives under the
Annual Bonus Plan for that year (unless otherwise determined by the Committee);

(e)
Employee shall receive a retention incentive of $375,000, to be paid no later
than March 15, 2012, if Employee continues to be employed as Company’s President
and Chief Executive Officer on March 1, 2012;

(f)
On the Effective Date, or as soon thereafter as may be approved by the
Committee, Employee shall receive (i) an award of non-qualified options to
purchase 801,300 shares of Company’s common stock (the “2011 Option Award”), and
(ii) 191,200 shares of restricted stock of the Company (the “2011 Restricted
Stock Award”). The stock options shall vest, and the restrictions on the
restricted stock shall lapse, in roughly equivalent amounts

--------------------------------------------------------------------------------

on an annual basis over a three (3) year period (subject to the satisfaction of
performance-based vesting criteria that must be met for any of the restricted
shares to vest) except as otherwise provided by this Agreement or the applicable
equity incentive plan or award agreement. Except as stated below, the stock
options and restricted stock shall otherwise generally be subject to the same
terms and conditions as the annual equity incentive awards made to Company’s
other executives in 2011; provided that the stock options in the 2011 Option
Award shall become immediately vested in the event of a Change in Control;
(g)
subject to approval by the Committee, Company shall grant to Employee from time
to time restricted stock, restricted stock units, stock options, stock
appreciation rights and/or other long-term incentive compensation under the
Company’s equity incentive plans; and

(h)
reimbursement of up to $15,000 annually in financial and tax planning fees.

6.    Vacation. For and during each calendar year within the Employment Term,
Employee shall be entitled to reasonable paid vacation periods consistent with
Employee’s position and in accordance with Company's standard policies, or as
the Board or Committee may approve. In addition, Employee shall be entitled to
such holidays consistent with Company's standard policies or as the Board or
Committee may approve.
7.    Expense Reimbursement. In addition to the compensation and benefits
provided herein, Company shall, upon receipt of appropriate documentation,
reimburse Employee each month for his reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses to the extent such
reimbursement is permitted under Company's expense reimbursement policy.
8.    Indemnification. To the maximum extent permitted under applicable law, and
in addition to any other indemnification to which Employee may be entitled under
state statute or any articles of incorporation, bylaws, resolution, or agreement
(but without duplication of payments with respect to indemnified amounts),
Company hereby agrees to hold harmless and indemnify Employee to the full extent
allowed under applicable law, including, but not limited to, holding harmless
and indemnifying Employee against any and all expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by the Employee in connection with any threatened, pending, or
completed action, lawsuit, or proceeding, whether civil, criminal,
administrative, or investigative (including an action by or in the right of
Company), to which the Employee is, was, or at any time becomes a party, or is
threatened to be made a party, by reason of the fact that the Employee is, was,
or at any time becomes a director, officer, employee or agent of Company, or is
or was serving or at any time serves at the request of Company as a director,
officer, employee, or agent of another corporation, partnership, joint venture,
trust, or other enterprise. For purposes of clarity, under no circumstances
shall the indemnification provided for in this Section 8 obligate Company to
indemnify Employee against any expenses (including attorneys’ fees), judgments,
fines and/or amounts paid in settlement which relate to actions taken by
Employee which were outside of or beyond the scope of his employment with
Company or his

--------------------------------------------------------------------------------

position as a director of Company.
9.    Termination of Employment. Company or Employee may terminate Employee's
employment at any time and for any reason in accordance with Subsection 9(a)
below. The Employment Term shall be deemed to have ended on the last day of
Employee's employment. The Employment Term shall terminate automatically upon
Employee's death.
(a)
Notice of Termination. Any purported termination of Employee's employment (other
than by reason of death) shall be communicated by written Notice of Termination
(as defined herein) from one party to the other in accordance with the notice
provisions contained in Section 26. For purposes of this Agreement, a "Notice of
Termination" shall mean a notice that indicates the Date of Termination (as that
term is defined in Subsection 9(b)) and, with respect to a termination due to
Cause (as that term is defined in Subsection 9(d)), Disability (as that term is
defined in Subsection 9(e)) or Good Reason (as that term is defined in
Subsection 9(f)), sets forth in reasonable detail the facts and circumstances
that are alleged to provide a basis for such termination. A Notice of
Termination from Company shall specify whether the termination is with or
without Cause or due to Employee's Disability. A Notice of Termination from
Employee shall specify whether the termination is with or without Good Reason or
due to Disability.

(b)
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of Employee's death.

(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)
Cause. For purposes of this Agreement, a termination for "Cause" means a
termination by Company based upon Employee's: (i) persistent failure to perform
duties consistent with a commercially reasonable standard of care (other than
due to a physical or mental impairment or due to an action or inaction directed
by Company that would otherwise constitute Good Reason); (ii) willful neglect of
duties (other than due to a physical or mental impairment or due to an action or
inaction directed by Company that would otherwise constitute Good Reason); (iii)
conviction of, or pleading nolo contendere to, criminal or other illegal
activities involving dishonesty; (iv) material breach of this Agreement; or (v)
failure to materially cooperate with or impeding an investigation authorized by
the Board. If the Company seeks to terminate Employee for Cause under
Subsections 9(d)(i), (ii) or (v), the Notice of Termination shall provide for a
period of sixty (60) days to cure

--------------------------------------------------------------------------------

the Cause detailed in the Notice of Termination under Subsection 9(d)(i) or
(ii), or for a period of five (5) days to cure the Cause detailed in the Notice
of Termination under Subsection 9(d)(v). In the event such Cause as stated in
the Notice of Termination is not cured within the applicable cure period (which
may be extended at the discretion of the Board), then the termination for Cause
shall be effective at the end of the cure period.
(e)
Disability. For purposes of this Agreement, a termination based upon
"Disability" means a termination by Company based upon Employee’s entitlement to
long-term disability benefits under Company's long-term disability plan or
policy, as the case may be, as in effect on the Date of Termination.

(f)
Good Reason. For purposes of this Agreement, a termination for "Good Reason"
means a termination by Employee during the Employment Term based upon the
occurrence (without Employee's express written consent) of any of the following:

(i)
a material diminution in Employee's position or title, or the assignment of
duties to Employee that are materially inconsistent with Employee's position or
title;

(ii)
a material change in the geographic location of Employee’s principal place of
employment, which is currently Jacksonville, Florida (i.e., the Company has
determined that a relocation of more than thirty-five (35) miles would
constitute such a material change);

(iii)
within six (6) months immediately preceding or within two (2) years immediately
following a Change in Control: (A) a material adverse change in Employee’s
status, authority or responsibility (e.g., the Company has determined that a
change in the department or functional group over which Employee has managerial
authority would constitute such a material adverse change); (B) a change in the
person to whom Employee reports that results in a material adverse change to the
Employee’s service relationship or the conditions under which Employee performs
his duties; (C) a material adverse change in the position to whom Employee
reports or a material diminution in the authority, duties or responsibilities of
that position; or (D) a material diminution in the budget over which Employee
has managing authority;

(iv)
a material diminution in Employee's Annual Base Salary or Annual Bonus
Opportunity; or

(v)
a material breach by the Company of any of its obligations under this Agreement.

--------------------------------------------------------------------------------

Notwithstanding the foregoing, Employee being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Employee for Cause shall not constitute Good Reason. Employee's continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder; provided,
however, that no such event described above shall constitute Good Reason unless:
(1) Employee gives Notice of Termination to Company specifying the condition or
event relied upon for such termination either: (x) within ninety (90) days of
the initial existence of such event; or (y) in the case of an event predating a
Change in Control, within ninety (90) days of the Change in Control; and (2)
Company fails to cure the condition or event constituting Good Reason within
thirty (30) days following receipt of Employee's Notice of Termination.
10.    Obligations of Company Upon Termination.
(a)
Termination by Company for a Reason Other than Cause, Death or Disability and
Termination by Employee for Good Reason. If Employee's employment is terminated
by: (1) Company for any reason other than Cause, Death or Disability; or (2)
Employee for Good Reason:

(i)
Company shall pay Employee the following (for the avoidance of doubt, the
amounts payable under this Section 10(a)(i) shall be referred to collectively as
the "Accrued Obligations"): (A) within five (5) business days after the Date of
Termination, any earned but unpaid Annual Base Salary; (B) within a reasonable
time following submission of all applicable documentation, any expense
reimbursement payments owed to Employee for expenses incurred prior to the Date
of Termination; and (C) no later than March 15th of the year in which the Date
of Termination occurs, any earned but unpaid Annual Bonus payments relating to
the prior calendar year;

(ii)
Company shall pay Employee no later than March 15th of the calendar year
following the year in which the Date of Termination occurs, a prorated Annual
Bonus based upon the actual Annual Bonus that would have been earned by Employee
for the year in which the Date of Termination occurs (based upon the target
Annual Bonus opportunity in the year in which the Date of Termination occurred,
or the prior year if no target Annual Bonus opportunity has yet been determined,
and the actual satisfaction of the applicable performance measures, but ignoring
any requirement under the Annual Bonus plan that Employee must be employed on
the payment date) multiplied by the percentage of the calendar year completed
before the Date of Termination;

(iii)
Company shall pay Employee, on the 60th day following termination of employment,
a lump-sum payment equal to 300% of the sum of: (A) Employee's Annual Base
Salary in effect immediately prior to the Date of Termination (disregarding any
reduction in Annual Base

--------------------------------------------------------------------------------

Salary to which Employee did not expressly consent in writing); and (B) the
highest Annual Bonus paid to Employee by Company within the three (3) years
preceding his termination of employment or, if higher, the target Annual Bonus
opportunity in the year in which the Date of Termination occurs;
(iv)
All stock options, restricted stock and other equity-based incentive awards
granted by Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be,
unless the equity incentive awards are based upon satisfaction of performance
criteria, in which case they will vest or their restrictions shall lapse only
pursuant to their express terms (which may include the ability to meet the
performance criteria following the termination of Employee’s employment); and

(v)
As long as Employee pays the full monthly premiums for COBRA coverage, Company
shall provide Employee and, as applicable, Employee's eligible dependents with
continued medical and dental coverage, on the same basis as provided to
Company's active executives and their dependents until the earlier of: (i) the
first date on which Employee is no longer eligible to receive COBRA coverage
under the Company’s medical and dental plans; or (ii) the date Employee is first
eligible for medical and dental coverage (without pre-existing condition
limitations) with a subsequent employer. In addition, on the 60th day following
termination of employment, Company shall pay Employee a lump sum cash payment
equal to thirty-six monthly medical and dental COBRA premiums based on the level
of coverage in effect for the Employee (e.g., employee only or family coverage)
on the Date of Termination.

(b)
Termination by Company for Cause and by Employee without Good Reason. If
Employee's employment is terminated by Company for Cause or by Employee without
Good Reason, Company's only obligation under this Agreement shall be payment of
any Accrued Obligations.

(c)
Termination due to Death or Disability. If Employee's employment is terminated
due to death or Disability, Company shall pay Employee (or to Employee's estate
or personal representative in the case of death), within thirty (30) days
following termination of employment, a lump-sum payment equal to the sum of: (i)
any Accrued Obligations; plus (ii) a prorated Annual Bonus based upon the target
Annual Bonus opportunity in the year in which the Date of Termination occurred
(or the prior year if no target Annual Bonus opportunity has yet been
determined) multiplied by the percentage of the calendar year completed before
the Date of Termination; plus (iii) the unpaid portion of the Annual Base Salary
for the remainder of the Employment Term.

--------------------------------------------------------------------------------

(d)
Six-Month Delay. To the extent Employee is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i)of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance promulgated thereunder and any
elections made by the Company in accordance therewith, notwithstanding the
timing of payment provided in any other Section of this Agreement, no payment,
distribution or benefit under this Agreement that constitutes a distribution of
deferred compensation (within the meaning of Treasury Regulation Section
1.409A-1(b)) upon separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)), after taking into account all available
exemptions, that would otherwise be payable during the six-month period after
separation from service, will be made during such six-month period, and any such
payment, distribution or benefit will instead be paid on the first business day
after such six-month period.

11.    Change in Control.
(a)
Definition of Change in Control. For purposes of this Agreement, the term
"Change in Control" shall mean any one of the following:

(i)
the acquisition, directly or indirectly, by any "person" (within the meaning of
Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
"Exchange Act") and used in Sections 13(d) and 14(d) thereof) of "beneficial
ownership" (within the meaning of Rule 13d-3 of the Exchange Act) of securities
of Company possessing more than 50% of the total combined voting power of all
outstanding securities of Company;

(ii)
a merger or consolidation in which Company is not the surviving entity, except
for a transaction in which the holders of the outstanding voting securities of
Company immediately prior to such merger or consolidation hold, in the
aggregate, securities possessing more than 50% of the total combined voting
power of all outstanding voting securities of the surviving entity immediately
after such merger or consolidation;

(iii)
a reverse merger in which Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of all
outstanding voting securities of Company are transferred to or acquired by a
person or persons different from the persons holding those securities
immediately prior to such merger;

(iv)
during any period of two (2) consecutive years during the Employment Term or any
extensions thereof, individuals, who, at the beginning of such period,
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has

--------------------------------------------------------------------------------

been approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of the period;
(v)
the sale, transfer or other disposition (in one transaction or a series of
related transactions) of assets of Company that have a total fair market value
equal to or more than one-third of the total fair market value of all of the
assets of Company immediately prior to such sale, transfer or other disposition,
other than a sale, transfer or other disposition to an entity (x) which
immediately following such sale, transfer or other disposition owns, directly or
indirectly, at least 50% of Company's outstanding voting securities or (y) 50%
or more of whose outstanding voting securities is immediately following such
sale, transfer or other disposition owned, directly or indirectly, by Company.
For purposes of the foregoing clause, the sale of stock of a subsidiary of
Company (or the assets of such subsidiary) shall be treated as a sale of assets
of Company; or

(vi)
the approval by the stockholders of a plan or proposal for the liquidation or
dissolution of Company.

12.    Non-Delegation of Employee's Rights. The obligations, rights and benefits
of Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
13.    Confidential Information. Employee acknowledges that he will occupy a
position of trust and confidence and will have access to and learn substantial
information about Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of Company and its
affiliates. Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of Company
and/or its affiliates, as the case may be. Employee will keep confidential, and
will not reproduce, copy or disclose to any other person or firm, any such
information or any documents or information relating to Company's or its
affiliates' methods, processes, customers, accounts, analyses, systems, charts,
programs, procedures, correspondence or records, or any other documents used or
owned by Company or any of its affiliates, nor will Employee advise, discuss
with or in any way assist any other person, firm or entity in obtaining or
learning about any of the items described in this Section 13. Accordingly,
Employee agrees that during the Employment Term and at all times thereafter he
will not disclose, or permit or encourage anyone else to disclose, any such
information, nor will he utilize any such information, either alone or with
others, outside the scope of his duties and responsibilities with Company and
its affiliates.
14.    Non-Competition.
(a)
During Employment Term. Employee agrees that, during the Employment

--------------------------------------------------------------------------------

Term, he will devote such business time, attention and energies reasonably
necessary to the diligent and faithful performance of the services to Company
and its affiliates, and he will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with Company's or its
affiliates' principal business, nor solicit customers, suppliers or employees of
Company or affiliates on behalf of, or in any other manner work for or assist
any business which is a direct competitor with Company's or its affiliates'
principal business. In addition, during the Employment Term, Employee will
undertake no planning for or organization of any business activity competitive
with the work he performs as an employee of Company, and Employee will not
combine or conspire with any other employee of Company or any other person for
the purpose of organizing any such competitive business activity.
(b)
After Employment Term. The parties acknowledge that Employee will acquire
substantial knowledge and information concerning the business of Company and its
affiliates as a result of his employment. The parties further acknowledge that
the scope of business in which Company and its affiliates are engaged as of the
Effective Date is national and very competitive and one in which few companies
can successfully compete. Competition by Employee in that business after the
Employment Term would severely injure Company and its affiliates. Accordingly,
for a period of one (1) year after Employee's employment terminates for any
reason whatsoever, except as otherwise stated herein below, Employee agrees: (1)
not to become an employee, consultant, advisor, principal, partner or
substantial shareholder of any firm or business that directly competes with
Company or its affiliates in their principal products and markets; and (2), on
behalf of any such competitive firm or business, not to solicit any person or
business that was at the time of such termination and remains a customer or
prospective customer, a supplier or prospective supplier, or an employee of
Company or an affiliate.

15.    Return of Company Documents. Upon termination of the Employment Term,
Employee shall return immediately to Company all records and documents of or
pertaining to Company or its affiliates and shall not make or retain any copy or
extract of any such record or document, or any other property of Company or its
affiliates.
16.    Improvements and Inventions. Any and all improvements or inventions that
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of Company and its affiliates and not produced within
the scope of Employee's employment hereunder, shall be the sole and exclusive
property of Company. Employee shall, whenever requested by Company, execute and
deliver any and all documents that Company deems appropriate in order to apply
for and obtain patents or copyrights in improvements or inventions or in order
to assign and/or convey to Company the sole and exclusive right, title and
interest in and to such improvements, inventions, patents, copyrights or
applications.

--------------------------------------------------------------------------------

17.    Actions. The parties agree and acknowledge that the rights conveyed by
this Agreement are of a unique and special nature and that Company will not have
an adequate remedy at law in the event of a failure by Employee to abide by its
terms and conditions, nor will money damages adequately compensate for such
injury. Therefore, it is agreed between and hereby acknowledged by the parties
that, in the event of a breach by Employee of any of the obligations of this
Agreement, Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel Employee to
perform as agreed herein. Employee hereby acknowledges that obligations under
Sections and Subsections 13, 14(b), 15, 16, 17 and 18 shall survive the
termination of employment and be binding by their terms at all times subsequent
to the termination of employment for the periods specified therein. Nothing
herein shall in any way limit or exclude any other right granted by law or
equity to Company.
18.    Release. Notwithstanding any provision herein to the contrary, Company
may require that, prior to payment of any amount or provision of any benefit
under Section 10 (other than due to Employee's death), Employee shall have
executed a complete release of Company and its affiliates and related parties in
such form as is reasonably required by Company, and any waiting periods
contained in such release shall have expired. With respect to any release
required to receive payments owed pursuant to Section 10: (i) Company must
provide Employee with the form of release no later than seven (7) days after the
Date of Termination; (ii) the release must be signed by Employee and returned to
Company effective and irrevocable, no later than sixty (60) days after the Date
of Termination as applicable; and (iii) payments owed under Section 10 shall be
paid on the sixtieth (60th) day following the Date of Termination, unless
Section 10 provides that such payments shall be made on a later date. The
Company shall not be required to make these termination payments in the absence
of the execution by Employee of the release provided under this Section 18.
19.    No Mitigation. Company agrees that, if Employee's employment hereunder is
terminated during the Employment Term, Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Employee by
Company hereunder. Further, the amount of any payment or benefit provided for
hereunder (other than pursuant to Subsection 10(a)(v) hereof) shall not be
reduced by any compensation earned by Employee as the result of employment by
another employer, by retirement benefits or otherwise.
20.    Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and, except as expressly provided otherwise in this
Agreement) supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. This Agreement may be amended
only by a written document signed by both parties to this Agreement.
21.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.

--------------------------------------------------------------------------------

22.    Successors. This Agreement may not be assigned by Employee. In addition
to any obligations imposed by law upon any successor to Company, Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. Failure of Company
to obtain such assumption by a successor shall be a material breach of this
Agreement. Employee agrees and consents to any such assumption by a successor of
Company, as well as any assignment of this Agreement by Company for that
purpose. As used in this Agreement, "Company" shall mean Company as herein
before defined as well as any such successor that expressly assumes this
Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law.
23.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
24.    Attorneys' Fees. If any party finds it necessary to employ legal counsel
or to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party no later than the end of the Employee's tax year following the Employee's
tax year in which the payment amount becomes known and payable; provided,
however, that on or after a Change in Control, and following Employee’s
termination of employment with the Company, if any party finds it necessary to
employ legal counsel or to bring an action at law or other proceedings against
the other party to interpret or enforce any of the terms hereof, Company shall
pay (on an ongoing basis) to Employee to the fullest extent permitted by law,
all legal fees, court costs and litigation expenses reasonably incurred by
Employee or others on his behalf (such amounts collectively referred to as the
"Reimbursed Amounts"); provided, further, that Employee shall reimburse Company
for the Reimbursed Amounts if it is determined that a majority of Employee's
claims or defenses were frivolous or without merit. Requests for payment of
Reimbursed Amounts, together with all documents required by the Company to
substantiate them, must be submitted to Company no later than ninety (90) days
after the expense was incurred. The Reimbursed Amounts shall be paid by Company
within ninety (90) days after receiving the request and all substantiating
documents requested from Employee. The payment of Reimbursed Amounts during
Employee's tax year will not impact the Reimbursed Amounts for any other taxable
year. The rights under this Section 24 shall survive the termination of
employment and this Agreement until the expiration of the applicable statute of
limitations.
25.    Severability. If any section, subsection or provision hereof is found for
any reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Employee in this Agreement shall each be construed as an

--------------------------------------------------------------------------------

agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of Employee against Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Company of the covenants in this Agreement.
26.    Notices. Any notice, request, or instruction to be given hereunder shall
be in writing and shall be deemed given when personally delivered, when
delivered by a reputable overnight courier, or three (3) days after being sent
by United States Certified Mail, postage prepaid, with Return Receipt Requested,
to the parties at their respective addresses set forth below:
To Company:
Lender Processing Services, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attention: General Counsel


To Employee:
Hugh R. Harris
112 Cutter Court
Ponte Vedra Beach, Florida 32082


27.    Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
28.    Tax Withholding. Company or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings Company is
required to deduct pursuant to state, federal or local laws.
29.    Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service ("Code Section 409A"). For purposes of this
Agreement, a termination of employment will be determined consistent with the
rules relating to a “separation from service” as defined in Code Section 409A.
To the extent any provision of this Agreement is ambiguous as to its compliance
with Code Section 409A, the provision will be read in such a manner so that all
payments hereunder comply with Code Section 409A. To the extent any payment
under this Agreement may be classified as a “short-term deferral” within the
meaning of Code Section 409A, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Code Section 409A
under another provision of Section 409A. Payments pursuant to Sections 5, 11 and
12 hereof are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. Any provision that would cause the
Agreement or any payment hereof to fail to satisfy Code Section 409A shall have
no force or effect until amended to comply with Code Section 409A, which
amendment may be retroactive to the extent permitted by Code Section 409A.



--------------------------------------------------------------------------------

[Signature page follows.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.
 
 
LENDER PROCESSING SERVICES, INC.
 
 
 
 
 
 
 
By:
/s/ Lee A. Kennedy
 
Name:
Lee A. Kennedy
 
Its:
Executive Chairman
 
 
 
 
 
 
 
 
 
 
 
  /s/ Hugh R. Harris
 
 
Hugh R. Harris






--------------------------------------------------------------------------------

Annex A
    
As described in Section 5(d) of the Employment Agreement between Company and
Employee to which this Annex A is attached and made a part of, for calendar year
2012, the extent to which Employee has earned the Annual Bonus described in such
Section 5(d) from the threshold level up to and including the target level shall
be based upon the achievement of the performance goals described below. For
performance between the threshold and target performance goals, the Committee
shall use interpolation to determine the Amount of Award.
 
Operating Margin
Goal (1)(2)
Percent of Base Salary
Threshold
15.50%
82.50%
Target
16.50%
165.00%

_________________
(1)
“Operating Margin” is defined as the Company’s GAAP operating margin adjusted
for the impact of certain items, if applicable, including the impact of any
federal or state regulatory actions, non-budgeted acquisitions, major
restructuring charges (as identified in the GAAP to non-GAAP reconciliation
exhibit included with the Company’s quarterly earnings releases) and
non-budgeted discontinued operations. For purposes of computing achievement of
the Performance Objective, the acquisition of PCLender is assumed to be included
as a budgeted acquisition and the discontinuance of Verification Bureau
(including Fraud), Watterson Prime, Tax Services (excluding National Tax Net and
Tax Desktop) and RealEstate Group (excluding MLS) are assumed to be excluded as
budgeted discontinued operations.

(2)
For every 1.0% decline in the consolidated weighted average industry volumes for
refinancing originations and foreclosure starts (based upon the relative
weighting of the Company’s revenues from refinancing originations and
foreclosure starts) during the Determination Period, the threshold and target
performance goals shall each be decreased by 0.5%. Refinancing Originations will
be based on the Mortgage Bankers Associations Monthly Mortgage Finance Report
published after the measurement period (This is a forecast and also contains
historical numbers which are regularly updated with each report). Foreclosure
Starts will be based on reported numbers for Default Notices in the RealtyTrac
monthly Foreclosure Activity Report published after the measurement period.

Employee’s achievement of the performance goals above the target level up to and
including the maximum level shall be determined using the same performance goals
used for other executives under the Annual Bonus Plan for 2012. Further, for all
years after calendar year 2012, the extent to which Employee has earned the
Annual Bonus at any level shall be determined using the same performance goals
used for other executives under the Annual Bonus Plan for that year (unless
otherwise determined by the Committee).